Citation Nr: 0520091	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  99-00 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right ankle 
disability.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL  

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to May 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), that, in pertinent part, denied 
service connection for arthritis of the ankles.  The 
appellant indicated disagreement with that decision and, 
after being furnished a statement of the case, filed a 
substantive appeal.  

The Board notes that service connection for residuals of an 
ankle fracture with arthritis was previously denied by the RO 
in unappealed decision, notice of which was provided by 
letter dated July 1990.  It is unclear, following a review of 
the veteran's claim and the July 1990 decision, whether the 
veteran was seeking service connection for an ankle condition 
or a bilateral condition.  In the July 1998 rating decision, 
the RO implicitly reopened this claim and denied service 
connection for bilateral ankle disabilities on the merits.  
The Board, however, must initially determine whether the 
veteran has presented new and material evidence sufficient to 
reopen his claim of service connection for these conditions 
because doing so goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo.  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Accordingly, the Board has identified these issues as 
indicated on the title page.

In November 1999, the veteran testified at a hearing held at 
the RO.  A transcript of the proceeding is associated with 
his claims file.  

Finally, in March 2004, the veteran filed a claim to reopen 
service connection for arthritis of the bilateral shoulders.  
It does not appear, however, that the RO has developed or 
adjudicated this issue.  Accordingly, it is referred to the 
RO for appropriate action.  

The issue of service connection for a left ankle disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a July 1990 decision, the RO denied service connection 
for an ankle disorder with arthritis.  Although, the veteran 
was notified of his appellate rights that same month, he did 
not initiate an appeal.  

2.  Additional evidence associated with the claims file since 
the July 1990 decision was not previously considered, is not 
cumulative or duplicative, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for both a right and left ankle 
disability.  

3.  The veteran's right ankle disability, characterized as 
plantar fasciitis with tendonitis, has been etiologically 
linked to an injury sustained during his military service.  


CONCLUSIONS OF LAW

1.  The July 1990 RO decision that denied service connection 
for residuals of a fractured ankle is final.  38 U.S.C.A. § 
7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2004).  

2.  The requirements to reopen a claim for a bilateral ankle 
disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (1998).  

3.  With resolution of reasonable doubt, appellant's right 
ankle disability was incurred during active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
further provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, including 
obtaining medical examinations or opinions if necessary.  

The United States Court of Appeals for Veterans Claims  
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his or her claim.  Wensch v. Principi, 15 Vet. 
App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In this case, by letter of September 2004, the RO 
advised the appellant of the criteria for claims for service 
connection and provided him an opportunity to submit any 
evidence pertinent to the claims.  However, in view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating his 
claim.

II.  Background and Analysis

In January 1990, the veteran claimed entitlement to service 
connection for residuals of an ankle fracture.  The veteran 
did not specify whether he was claiming service connection 
for a right ankle condition, a left ankle condition, or for a 
bilateral ankle condition.  It appears that he was scheduled 
to attend, but failed to report to a VA examination scheduled 
in April 1990.  In addition, the veteran failed to respond to 
the RO's request for additional information in support of his 
claim.  In the July 1990 decision, the RO denied the 
veteran's claim for service connection for an ankle fracture 
with arthritis as he had not pursued the claim.  The veteran 
was notified of his appellate rights, but did not initiate an 
appeal.  As such the decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the July 1998 
denial (culminating in the current appeal); that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

In this matter, in July 1990, the RO denied the veteran's 
claim on the basis that he failed to cooperate in the 
prosecution of the claims.  Since such time, the veteran has 
submitted numerous VA treatment reports, testified at a 
hearing at the RO, and submitted for two VA examinations.  
The medical records note complaints and treatment for a 
bilateral ankle condition, and, at least with respect to the 
right ankle, include a medical opinion addressing the 
etiology of the condition.  In short, the evidence received 
is new and material.  As such, the criteria for reopening the 
claims for service connection for bilateral ankle 
disabilities have been met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Accordingly, the Board will review the 
veteran's claims on the merits.  

The veteran's service medical records are of record.  In 
January 1982, the veteran was seen for medical treatment 
following a motor vehicle accident.  The record notes an 
abrasion to the left proximal tibia.  In a June 1982 
treatment record, the veteran complained that his boots 
provided no support.  Upon examination, he had medial distal 
point tenderness.  The assessment was a medial right ankle 
sprain.  The veteran was treated with pain medication, ACE 
wrap, and no physical therapy training.  

Post service, in September 1997, the veteran was seen for VA 
medical care with complaints of pain in his ankles, shoulders 
and hands.  The provisional diagnosis was arthritis.  

During VA treatment in December 1997, the veteran complained 
of bilateral ankle pain.  He reported that the pain had been 
present for many years duration.  He denied any history of 
trauma.  Following a physical examination, the diagnosis was 
possible degenerative arthritis of the bilateral ankles.  

During a hearing at the RO in November 1999, the veteran 
testified that he spent a lot of time outdoors in the field 
during his military service.  He stated that as a result of 
exposure to damp and cold he developed arthritis in the 
ankles.  He also stated that he injured his ankle during 
service at Fort Lewis.  He reported that the ankles bothered 
him following service and that he first sought treatment in 
1990.   

The veteran was afforded a VA examination in April 2001.  
Therein, he complained of bilateral ankle pain.  He stated 
that the pain was present since service, and attributed such 
to an ankle injury sustained in 1982.  He stated that the 
ankle was fractured during service and was set in a cast.  He 
complained that the right ankle became more and more painful 
each year and led to the development of left ankle pain.  
Following a physical examination, the diagnosis was 
subjective painful arthritis of the right ankle secondary to 
a right ankle fracture during service.  He was also diagnosed 
with subjective left foot arthritis that was painful and 
"possibly" related to favoring the right ankle.  

Radiographic studies did not reveal x-ray evidence of 
arthritis in either ankle.  

The veteran underwent another VA examination in October 2004.  
Therein, the veteran stated that he first had ankle pain 
after running while wearing boots, and following exposure to 
cold and damp weather.  Additionally, he alleged that he was 
treated for a right ankle fracture while serving at Fort 
Lewis.  Currently, he complained of pain in both the ankles 
and the medial aspect of his arches.  He had weakness in both 
of the feet and stiffness in the morning.  He described 
instability and locking, as well as fatigability and lack of 
endurance of the bilateral feet.  He had flare-ups every 
other day and the condition, was reportedly, aggravated by 
weather changes.  

The examiner reviewed the veteran's medical records and noted 
evidence of treatment for a right ankle sprain in service, 
but no evidence of a fracture, as alleged by the veteran.  A 
physical examination revealed pain in the bilateral plantar 
fascia, the Achilles tendon, and the tibialis posterior 
tendon of both ankles.  He also had a varus deformity 
bilaterally.  Radiographs showed a possible subchondral 
latency osteochondral dessicans of the left lateral talar 
dome, as well as a bony exostosis.  The left ankle was 
unremarkable.  

Following a review of the veteran's service medical records 
and outpatient treatment records, the examiner opined that 
right ankle pain documented during service was actually 
plantar fasciitis and tendonitis.  The examiner noted that 
both were overuse injuries and were at least as likely as not 
related to his current right ankle disorder.  He further 
opined that exposure to cold and damp weather during service 
seemed to have aggravated the overuse syndrome.  He also 
noted that the osteochondral injury to the right ankle was at 
least as likely as not related to the ankle injury during 
service.  Finally, he noted that the veteran had mild pes 
planus that was congenital and not related to his military 
service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. §§ 3.102, 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above 
criteria, and affording the veteran the benefit of the doubt, 
the Board finds that the criteria for service connection for 
a right ankle disability are met.  

In this matter, the veteran's service medical records 
document treatment for a right ankle sprain.  Medical 
evidence, as noted above, reflects that the veteran has a 
current right ankle disability, characterized as plantar 
fasciitis and tendonitis.  Accordingly, a current disability 
exists.  Moreover, there is evidence of a medical 
relationship, or nexus, between the veteran's current right 
ankle disability and service.  Finally, the VA examiners both 
opined that there was a positive relationship between the 
veteran's current right ankle condition and an injury 
sustained during service.  Such opinions constitute the only 
competent medical evidence with respect to the etiology of 
the right ankle condition.  Accordingly, and after affording 
the veteran the benefit of the doubt, the Board finds that 
the criteria for service connection for a right ankle 
disability have been met.  


ORDER

Service connection for a right ankle disability, diagnosed as 
plantar fasciitis and tendonitis, is granted.  

As new and material evidence has been received sufficient to 
reopen a claim for service connection for a left ankle 
disability, the appeal as to this issue is granted to this 
extent only.  


REMAND

In light of the Board's decision above that the claim of 
service connection for a left ankle disability is reopened, 
the claim must be reviewed on a de novo basis.  In order to 
ensure that the veteran's procedural rights are protected 
insofar as he is provided adequate notice and opportunity to 
present argument and evidence on the underlying question of 
service connection, a remand of the case to the RO is 
indicated.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Additionally, the Board finds that additional development of 
the issue is warranted.  In this respect, by way of the 
August 2003 Remand, the veteran was to be afforded a VA 
examination for purposes of determining the nature, extent, 
and etiology of any bilateral ankle disability.  While the 
veteran was afforded a VA examination in October 2004, and 
while the examination included findings with respect to a 
current left ankle condition, no opinion was rendered with 
respect to whether such condition was related to the 
veteran's military service or was due to or aggravated by the 
veteran's right ankle disability.  Accordingly, the Board 
finds that the VA examination report is inadequate for rating 
purposes, and as such, must be returned to the VA examiner 
for clarification as to the etiology of the veteran's left 
ankle condition.  

The Board emphasizes that the Court has specifically mandated 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand. See Stegall 
v. West, 11 Vet. 268 (1998). The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The veteran's claims file should be 
returned to the VA examiner who conducted 
the orthopedic examination in October 
2004.  Following a review of the 
veteran's claims file, the examiner 
should render an opinion as to whether a 
current left ankle condition is at least 
as likely as not due to the veteran's 
military service or due to or aggravated 
by the veteran's service-connected right 
ankle disability.  

If the examiner who conducted the October 
2004 VA examination is unavailable, the 
veteran should be scheduled for another 
VA examination.  

The examination report should contain an 
adequate discussion of appellant's 
medical history, as well as clinical 
findings, and provide a sufficient 
rationale for the medical conclusions 
reached.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner in the report.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

2.  To help avoid a future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished to the extent possible, 
in compliance with this REMAND.  If any 
action is not in complete compliance with 
the directives of this remand, the RO 
must implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a left ankle 
disability on appeal in light of all 
pertinent evidence and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations), and afford 
them the appropriate me period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


